DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 33 recite the limitation "the first sequential feedback circuit " in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 24, 26, 28-31, 33-36, 38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devlin et al. (USPN 10,049,177).
With respect to claim 21, Devlin et al. discloses, in Figs. 9-10, an apparatus (Fig. 9) comprising: 
a first latch (914 with 902) configured to receive a data signal (Input Data (D)), a clock signal (CLK, 962 bypasses pulse generator 952 with 952 to generate CLKa according to CLK during the normal mode when DE is low), and a pulse clock signal (output of 958 when DE is high in the dual edge mode at such time CLK_a is a pulsed clock generated from pulse generator 958, see Fig. 10); 
a bypass circuit (multiplexer 982) configured to receive the clock signal (during the dual edge mode when DE is high 970 provides CLK to 982) and a first output of the first latch (output of 924 to the “1” terminal of the multiplexer); and 
a second latch (734 with 736) configured to receive the first output of the first latch (via 929) and the clock signal (CLK is provided to 734 via multiplexer 944 during the normal mode); and 

With respect to claim 22, the apparatus as recited in claim 21, wherein based at least in part on the determination that the clock signal is asserted, the second latch is configured to prevent conveyance of a third output of the second latch as the output of the apparatus (the circuit operates as recited for at least two reasons.  Firstly, the second latch output cannot be provided when CLK is high during the DE mode because the multiplexer selects the signal at the “1” input terminal to be provided.  Secondly, CLK_b is only enables 734 when CLK falls low in the DE mode, see Fig. 10).  
With respect to claim 24, the apparatus as recited in claim 21, wherein based at least in part on the determination that the clock signal is negated (CLK low in the DE mode):
 the second latch is configured to convey the third output of the second latch as the output of the apparatus (in the DE mode when CLK is low 982 selects the output of 736); and 
the bypass circuit is configured to prevent conveyance of the second output of the bypass circuit as the output of the apparatus (when CLK is low the “1” is prevented from being supplied to the output).  
With respect to claim 26, the apparatus as recited in claim 21, wherein the first latch comprises a data input stage configured to:

convey the first output of the first latch as an inverted value (via 916) of the data signal to the first sequential feedback circuit (to 922), the bypass circuit (to “1” of 982), and the second latch (to 734 of the second latch).  
With respect to claim 28, the apparatus as recited in claim 21, wherein the pulse clock signal is generated from the clock signal (the pulse signal is generated from CLK).  
With respect to claims 29-31 and 33-34, the above claims merely recite the method of constructing/operating the circuit as recited in claims 21-24, 26 and 28 and are thus rejected for essentially the same reasons. 
With respect to claim 35, Delvin et al. discloses, in Fig. 19, a system on a chip (Fig. 19 details of PCRs 1824 and 1904 disclosed in Fig. 9) comprising: 
circuitry configured to implement functionality of a processing unit comprising a plurality of pipeline stages (pipelined stages of 1832 which include many circuits such as the LUTs); 
a plurality of sequential elements between the plurality of pipeline stages (PCR 1826 and 1092, wherein the PCRs are constructed as shown in Fig. 9, see Col. 11 liens 41-61), wherein one or more of the plurality of sequential elements (see Figs. 9 and 10) comprises: 
a first latch (914 with 902) configured to receive a data signal (Input Data (D)), a clock signal (CLK, 962 bypasses pulse generator 952 with 952 to generate CLKa according to CLK during the normal mode when DE is low), and a pulse clock signal 
a bypass circuit (multiplexer 982) configured to receive the clock signal (during the dual edge mode when DE is high 970 provides CLK to 982) and a first output of the first latch (output of 924 to the “1” terminal of the multiplexer); and 
a second latch (734 with 736) configured to receive the first output of the first latch (via 929) and the clock signal (CLK is provided to 734 via multiplexer 944 during the normal mode); and 
wherein the bypass circuit is configured to convey a second output of the bypass circuit as an output of the apparatus (output of 982 according to the “1” terminal), based at least in part on a determination that the clock signal is asserted (when CLK is selected as the control bit for 982, 982 provides the signal at “1” as the output when CLK is high/asserted).  
With respect to claims 36, 38 and 40, the above claims essentially recite the same limitations as claims 22, 24 and 26 and are thus rejected for essentially the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 32 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devlin et al. (USPN 10,049,177) in view of Inoue (USPAPN 2005/0280459)
With respect to claims 25, Delvin et al. merely discloses non-clocked inverters (922 and 756) as the first and second feedback circuits of the first and second latches.  Thus, Delvin et al. fails to disclose “wherein a first sequential feedback circuit in the first latch and a second sequential feedback circuit in the second latch are configured to receive the clock signal.”
However, it is known in the art to replace a non-clocked inverter of the sequential feedback circuits serial connected first and second latches with clocked tri-state inverters.  This is further evidenced in Fig. 1 (see non-clocked inverters 112 and 116) and Fig. 2 (see clocked tri-state inverters 212 and 216) of Inoue.  The clocked tri-state inverters add further isolation within the flip flop circuit.
It would have been obvious to one of ordinary skill in the art to replace the non-clocked inverters of 922 and 756 of Delvin et al. with clocked tri-state inverters, as evidenced by Inoue, for the purpose of, among other things, further increasing the isolation provided within the flip flop circuit of Delvin et al.
Claims 32 and 39 are rejected for essentially the same reasons as claim 25

It would have been obvious to add an additional inverter to the output of Delving et al., as evidenced in Fig. 4 of Inoue, for the purpose of, among other things, setting the drive capability of the flip flop to a desired (e.g., increased) level.  
When adding an additional inverter the output will be a non-inverted value of the input when the bypass signal provides its output from the “1” terminal.

Allowable Subject Matter
Claims 23 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849